          Case 2:17-cr-00110-APG-DJA Document 174 Filed 03/23/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No.: 2:17-cr-00110-APG-DJA

 4          Plaintiff                                    Order Granting Motion to Prevent
                                                                Foreclosure Sale
 5 v.
                                                                    [ECF No. 172]
 6 PHILLIP D. HURBACE,

 7          Defendant

 8         The government moves for an order to prevent the Sierra County Tax Collector’s Office

 9 (Tax Collector) from proceeding with a foreclosure tax sale on real property located at 1055

10 Mountain Quail Road, Calpine, California that the government seeks to forfeit in this case. ECF

11 No. 172. The Tax Collector does not oppose the motion (ECF No. 173), and the motion is

12 supported by good cause.

13         I THEREFORE ORDER that the government’s motion (ECF No. 172) is GRANTED.

14 The Sierra County Tax Collector’s Office is prohibited from conducting a foreclosure tax sale on

15 real property located at 1055 Mountain Quail Road, Calpine, California absent further order from

16 this court.

17         DATED this 23rd day of March, 2021.

18

19
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23
